586 So. 2d 149 (1991)
Twila WALLACE, et al.
v.
KAISER ALUMINUM & CHEMICAL CORPORATION, et al.
No. 91-C-1317.
Supreme Court of Louisiana.
September 27, 1991.
*150 Prior report: 578 So. 2d 206.
PER CURIAM.
Plaintiffs' application for writ of certiorari is granted. The judgment of the court of appeal is reversed. The trial judge erred in maintaining the exception of no cause of action. See Mayer v. Valentine Sugars, Inc., 444 So. 2d 618 (La.1984). On the other hand, the court of appeal erred in taking judicial notice of the adjudicative fact that asbestosis and lung cancer in the same person are necessarily causally related. A judicially noticed fact must be one not subject to reasonable dispute. La.Code of Evidence, art. 201. Accordingly, this matter is remanded to the district court for further proceedings consistent with this order.